Citation Nr: 1547767	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  15-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to special monthly compensation (SMC) based on the Veteran's spouse's need for regular aid and attendance of another person.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 1945, to May 18, 1945.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO).  By a rating action in June 2015, the RO denied the Veteran's claim of entitlement to special monthly compensation based on the need of regular aid and attendance and TDIU.  Subsequently, in July 2015, the RO granted service connection for anxiety disorder and assigned a 30 percent disability rating, effective June 9, 1950.  He perfected a timely appeal to the above decisions.  

In a notice of disagreement (NOD), dated in June 2015, the Veteran requested a DRO hearing; however, in a report of General Information (VA Form 21-0820), dated August 10, 2015, the Veteran withdrew his request for a DRO hearing.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence establishes that the Veteran's spouse requires the regular aid and attendance of another person by reason of her physical and mental disabilities in order to protect herself from the hazards and dangers of a daily environment, and to assist her in dressing, bathing and attending to the needs of nature.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for SMC based on the Veteran's spouse's need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).   To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


II.  Factual background.

The Veteran's claim for special monthly compensation for regular aid and attendance for his spouse (VA Form 21-526EZ) was received in April 2015.  Submitted in support of the claim was a statement from the Veteran's brother, dated in April 2015, indicating that the Veteran's wife was currently in a nursing home due to strokes.  



Received in August 2015 were private treatment reports from Serenades by Sonata and Brookdale Senior living dated from January 2015 to March 2015.  Among these records is an admission note, dated in January 2015, indicating that the Veteran's wife was admitted to Sonata nursing home in January 2015.  It was noted that she arrived with her family and was pleasant.  She ambulated independently with a steady gait.  She was able to make her needs known.  She went to the toilet independently with assistance at times.  She preferred to stay busy helping others.  The attending nurse observed that the Veteran's spouse seemed to be adjusting well to her environment.  

Also received was the report of a health assessment conducted at Serenades assisted living facility conducted in January 2015.  It was noted that the Veteran's wife suffered from hypertension, hyperlipidemia, CVA, TIA, atherosclerosis of aorta, and low weight.  It was noted that she was limited by a slow gait.  Cognitive deficits include impaired insight, remote and recent memory and judgment.  It was noted that the Veteran's spouse had a tendency to wander.  It was noted that she was able to perform the activities of daily living independently, but needed assistance with bathing and toileting.  She was not bedridden, did not pose a danger to herself or others, and did not require 24 hour nursing or psychiatric care.  It was noted that she needed assistance preparing meals, shopping, and handling personal and financial affairs.  It was also reported that she needed reminders of when to eat.  

Also among the records was a personal service plan conducted by Brookdale living facility in March 2015.  It was noted that the Veteran's spouse was being admitted to the facility because she had a stroke.  It was reported that she does not require dressing and grooming assistance.  She does not require bathroom assistance.  It was further noted that B. S. was independent going from the dining room or community activities.  She was oriented to person, place and time.  She was able to communicate needs and preferences.  The attending nurse stated that she had examined the Veteran's spouse and found no evidence to support the need for continuous skilled nursing care at that time; she stated that her needs can be met in an assisted living facility.  It was further noted that she did not pose a threat to herself or others.  

Of record is a medical statement from Angela Bradnick, R.N., dated in August 2015, indicating that the Veteran's wife is a resident of Brookdale Nursing facility due to physical and mental disability.  Nurse Bradnick related that the Veteran's wife requires assistance with activities of daily living for hygiene and personal care needs.  She also noted that the Veteran's wife requires assistance with medications as ordered by her doctors.  


III.  Legal Analysis.

Here, the Veteran and his representative asserted that the Veteran's spouse is entitled to special monthly compensation based on the need for aid and attendance because she is unable to feed herself, dress herself, bathe herself, or do household chores due to her hypertension, CVA and atherosclerosis of the aorta.  The Veteran's combined evaluation for compensation is currently 30 percent; therefore, he meets the 30 percent required minimum for the aid and attendance compensation for a spouse.  

Any veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114 (West 2014), whose disability is rated not less than 30 percent, and whose spouse is a patient in a nursing home; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115 (West 2014).  

Accordingly, increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. A spouse will be considered in need of regular aid and attendance if the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in the Schedule.  See 38 C.F.R. §§ 3.351, 3.352 (2014).  

The basic considerations in determining the need for regular aid and attendance of another person include the inability of claimant to dress or undress, or to keep ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid which does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to daily environment.  38 C.F.R. § 3.352.  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5107 regarding the benefit-of-the-doubt doctrine").  

Based on a review of the entire evidence of record, the Board finds that the evidence is at least in equipoise and as a result supports a grant of special monthly compensation based the Veteran's spouse's need for regular aid and attendance.  The evidence shows that the Veteran's spouse is physically limited and needs the assistance of another person to prepare meals, and she needs supervision bathing and toileting.  It has been noted that she needs help due to risk of falling.  The evidence also shows that the Veteran's spouse's capacity to protect herself from the hazards and dangers of daily living is compromised because of her physical and mental disabilities.  

Although the report from the nurse at the Brookdale facility in January 2015 indicated that she found no evidence to support the need for continuous skilled nursing care at this time, and that the Veteran's spouse's needs can be met in an assisted living facility, the Board finds that this medical opinion has diminished probative value because it is not explained and inconsistent with her diagnoses and determination on the health assessment conducted by Serenades in January 2015, which found that she needed assistance preparing meals, shopping, and handling personal and financial affairs.  It was also reported that she needed reminders of when to eat.  

Moreover, the Veteran submitted a positive opinion from a registered nurse, dated in August 2015, who stated that the Veteran's spouse is a resident of Brookdale Nursing facility due to physical and mental disability.  Nurse Bradnick related that the Veteran's wife requires assistance with activities of daily living for hygiene and personal care needs.  She also noted that the Veteran's wife requires assistance with medications as ordered by her doctors.  

While she does not need constant care, this is not a requirement for a finding that she needs aid and attendance.  It is only necessary that she meet some of the criteria, including an inability to protect herself from hazards or dangers incident to her daily environment.  .In light of the foregoing, the Board finds that the medical evidence is in relative equipoise that, because of the residuals of a stroke, the Veteran's wife is reasonably in need of the regular aid and attendance of another person.  Accordingly, the claim for entitlement to compensation for the Veteran's surviving spouse based on the need for aid and attendance is granted.  


ORDER

Entitlement to additional compensation based on the need for regular aid and attendance for the Veteran's spouse is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

A.  Higher Evaluation-Anxiety disorder

The Veteran contends that his anxiety disorder is more severely disabling than reflected in the 30 percent evaluation assigned.  Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Review of the claims folder reveals that the Veteran was afforded a VA examination to evaluate his anxiety disorder in September 2011, over four years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green, 1 Vet. App. at 124.  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  

B.  TDIU

With regard to the Veteran's claim for a TDIU, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Of record is a statement dated in April 2015, from Jonathan Mangold, Ph.D., wherein he stated that, based on a careful review of the record, he believed that the Veteran suffers from generalized anxiety disorder and accompanying phobic disorder.  The examiner also stated that the generalized anxiety disorder and phobic disorder developed in service and persists to the current time and has imposed very severe limitations of occupational and social functioning from 1945 to the current time.  This opinion, in addition to the other evidence of record needs to be considered by the AOJ to determine whether the Veteran's anxiety disorder renders him unable to obtain or maintain substantially gainful employment.  

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2014); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board further notes that the Veteran has not been provided a notice letter that informed him of the criteria for establishing TDIU on either a schedular basis or extraschedular basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  Thus, on remand, the RO or AMC should send to the Veteran a notice letter that explains how to establish a TDIU pursuant to 38 C.F.R. § 4.16 (a) & (b).

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate the claims for a higher evaluation for anxiety disorder and entitlement to a TDIU, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The letter should indicate which portion of the evidence, if any, is to be provided by the Veteran and which portion, if any, VA will attempt to obtain on his behalf.  The letter should also request that the Veteran provide any evidence in his possession that pertains to the claims.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his anxiety disorder since September 2011, which is the date of the most recent VA examination.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his anxiety disorder.  The examiner must review the electronic medical records.  All appropriate test and studies must be accomplished and all clinical findings reported in detail.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected anxiety disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should specifically comment on the impact of the Veteran's anxiety disorder on his ability to maintain substantially gainful employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed.  

4.  Thereafter, in light of all of the evidence received, the AOJ should re-adjudicate the issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


